         Case 1:17-cr-00223-GLR Document 424 Filed 10/17/18 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA
                                                 :
               v.                                : CRIMINAL NO.          GLR-17-0223
                                                 :
TERRELL PLUMMER                                  :
                                                  :
                                             ...o0o...

                                 ENTRY OF APPEARANCE

       Please enter the appearance of Michael A. Goldsticker, Assistant United States Attorney

for the District of Maryland, as co-counsel in the above-referenced matter.

                                             Respectfully submitted,

                                             Robert K. Hur
                                             United States Attorney


                                             ________/s/________________
                                             Michael A. Goldsticker
                                             Assistant United States Attorney
